Name: Decision of the EEC-Switzerland Joint Committee No 8/73 on A.W.1 certificates contained in Annex VI to Protocol No 3
 Type: Decision
 Subject Matter: nan
 Date Published: 1973-06-18

 Avis juridique important|21973D0618(24)Decision of the EEC-Switzerland Joint Committee No 8/73 on A.W.1 certificates contained in Annex VI to Protocol No 3 Official Journal L 160 , 18/06/1973 P. 0073DECISION OF THE JOINT COMMITTEE No 8/73 on A.W.1 certificates contained in Annex VI to Protocol No 3THE JOINT COMMITTEE,Having regard to the Agreement between The European Economic Community and the Swiss Confederation signed at Brussels on 22 July 1972;Having regard to Protocol No 3 on the definition of the concept of "originating products" and methods of administrative cooperation hereinafter referred to as "Protocol No 3", and in particular Article 28 thereof;Whereas it is desirable to adopt certain measures in order to permit the use, in the course of working or processing in conformity with the provisions of Article 2 of Protocol No 3, of certain "originating products" within the meaning of the said Protocol which are with out a movement certificate ;HAS DECIDED :Sole ArticleIn the case in which products originating in the Community, in Switzerland or in one or other of the five countries referred to in Article 2 of Protocol No 3 have been imported before 1 April 1973 either into Switzerland or into the Community or into one or other of those five countries and have been used in the course of working or processing in conformity with that Article, movement certificates A.W.1 may be issued up to 31 December 1973 inclusive, without the submission of previous movement certificates relating to these products being required provided that the customs authorities of the exporting country have made sure that those products satisfy the provisions of Title 1 of the said Protocol.Done at Brussels, 30 January 1973,For the Joint CommitteeTne ChairmanP.H. WURTHThe SecretariesF.BLANKART M.LOY